Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 1 of 26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 2 of 26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 3 of 26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 4 of 26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 5 of 26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 6 of 26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 7 of 26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 8 of 26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 9 of 26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 10 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 11 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 12 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 13 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 14 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 15 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 16 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 17 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 18 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 19 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 20 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 21 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 22 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 23 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 24 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 25 of
                                           26
Case 19-01133 Doc 52 Filed 08/28/20 Entered 08/28/20 13:48:55 Main Document Page 26 of
                                           26
